Order entered November I, 2012




                                             In The




                                      NO. 05-12-00595-CV

                      BILLY AND CANDACE SCHOPPE, Appellants

                                               V.

         DEUTSCHE BANK NATIONAL TRUST COMPANY, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-I0731

                                           ORDER

       The Court has before it appellee Deutsche Bank National Trust Company, as Trustee for

Morgan Stanley Loan Trust 2005-7’s October 24, 2012 unopposed motion to extend time to file

its brief. The Court GRANTS the motion and ORDERS that the brief tendered by appellee on

October 24, 2012 be timely filed as of today’s date.




                                                       MOLLY
                                                       JUSTICE